Appeal by the defendant from an amended judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered December 5, 1995, revoking a sentence of probation previously imposed by the County Court, Rockland County (Kelly, J.), upon a finding that he had violated conditions thereof, after a hearing, and imposing a sentence of imprisonment upon his previous conviction of falsifying business records in the first degree.
Ordered that the amended judgment is affirmed.
The court’s finding that the appellant violated the terms of his probation was supported by a preponderance of the evidence (see, People v Yutesler, 177 AD2d 732; People v Minard, 161 AD2d 607; People v Machia, 96 AD2d 1113, 1114; CPL 410.70 [3]). Moreover, contrary to the appellant’s contention, the sentence imposed was neither illegal nor excessive (see, People v Suitte, 90 AD2d 80). Rosenblatt, J. P., Copertino, Pizzuto, Krausman and Florio, JJ., concur.